                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

HDI GLOBAL SPECIALTY,

       Plaintiff,

v.                                                      Civ. No. 19‐847 CG/GBW

HARLO DYNEK and SUMMIT
BUILDING AND DEVELOPMENT, LLC,

       Defendants.


                    ORDER QUASHING ORDER TO SHOW CAUSE

       THIS MATTER is before the Court upon review of the record. On February 7,

2020, the Court issued an Order directing Plaintiff to show cause why his complaint

should not be dismissed for failure to prosecute his case and effect service on Defendant

Country Club Estates, LTD., LLC. Doc. 5. The Court observed that Defendant Country

Club Estates had never been served and that, in addition, the remaining Defendants

had failed to file responsive pleadings within the time allotted by the Federal Rules.

       That same day, Plaintiff filed a notice that its claims against Defendant Country

Club Estate, LTD., LLC, had been voluntarily dismissed with prejudice. Doc. 6.

Plaintiff further indicated that it would “continue to prosecute its claims against the

remaining defendants.” Id. On February 10, 2020, Defendants Harlo Dynek and

Summit Building and Development, LLC, filed their Answer and Counterclaim to the

Complaint. Doc. 7.
      Plaintiff has yet to file a formal response to the Court’s Order to Show Cause

(doc. 5). However, because all parties promptly remedied the defects noted in the

Order, the Court sees no need to require further filings. The Order to Show Cause (doc.

5) is therefore QUASHED.

      IT IS SO ORDERED.




                                               _____________________________________
                                               GREGORY B. WORMUTH
                                               UNITED STATES MAGISTRATE JUDGE




                                           2
